Title: To John Adams from Louisa Catherine Johnson Adams, 8 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





8 January—18 Jan 1819


8th. The morning very stormy and a heavy fall of snow sent to decline an invitation to a Ball given by the Officers of the Marine Corps at the Barracks—Went to the Presidents to dine and finding the weather quite clear sent word to Miss Buchanan to make ready to accompany us to the Ball notwithstanding our Apology—The company were nearly all assembled when we arrived—The Vice President and Lady the Speaker the Secretary of War and Lady the Secretary of the Navy Mr Guillard Mr. G. Mason Judge and Mrs. Bland, Mr & Mrs. Paulding Miss Tremble Col Johnstone and several other Gentlemen were of the party—The dinner was uncommonly social and pleasant—The President gave us some Mendoza wine which was sent him a present by the father in Law of San Martin. We all thought it very bad but Mr Clay said it ought to have been sent to Congress with the other documents from that Country which—Mrs. Monroe was so much more animated than I ever saw her I thought her more beautiful than ever—Returned home to take Mary Buchanan and preceded immediately to the Barracks; on entering the Ball room we were greeted with much cordiality by the entertainers and we apologized for my our apparent caprice—It had entirely escaped my recollection that this day was the Anniversary of the battle of New Orleans. Ever thing was handsome the decorations suitable and the dance animated—The Officers were much gratified by the attendance of the Vice President three of the heads of Department and several members of the Presidents family—The Treasury department was the only one who did not countenance the celebration of this event whether in avowed hostility to Jackson or for some other reason I cannot say—but it is generally understood that they are irreconcilable enemies—One or two of the Western members teazed me with political conversations, upon subjects not very agreeable which I tried to baffle in a jesting way—In Europe it is easy to get out rid of this sort of embarrassment because Gentlemen are restrained by the rules of common politeness, but here it is quite the reverse and if you endeavour to shake off such discourse you are immediately exposed to some rude or coarse observation which either excites a momentary flash of anger or makes you feel like a fool—this was exactly my situation when one of the Gentlemen informed me in a very stately manner “that he was an honest man and totally unacquainted with diplomatic tricks”—I had no resources but to refer him to Mr. A—though I knew it was on a subject most disagreeable to him—It is at these times that I feel all the weight of your remarks on Foreign Ministers for they are unfortunately most forcibly printed against myself in consequence of being considered one and almost wish from my long residence in Europe as belonging to the Corps and I often wish that I had either ended my days in that career or that we had never entered it—as I find myself an object of continual suspicion and mistrust though I never intrigued in my life but on the contrary have made many enemies in consequence of my proud independence—If extreme silliness would prove a shield from this kind of persecution I should be very much delighted to adopt it notwithstanding your kind compliments which have a strong tendency to inflate my vanity but jesting apart the system practiced here of sounding person’s on whose weakness they depend for information which they may use or misuse for their own purposes are more truly diplomatic than any thing I ever met with before and our Members of Congress make no scruple of using this privilege to great excess. I avoid as much as possible to give them opportunities and seldom admit the morning visits of gentlemen of this description—Mr de Neuvilles Carriage overset on the road his Lady not with him, and nobody hurt.
9 Received visits from Mr Sanford of the Senate and Mr Johnson they sat chatting on different subjects near an hour—After dinner went to the French Ministers the party was small but very pleasant and I danced twice in the coarce of the evening I have refused the whole Winter for which—Mr A has laughed at me so much I at length consented to try and succeeded better than I expected. Mr Talbot said he was delighted with the Ball of the last evening and wished that the anniversary should be celebrated throughout the Union throughout the year—Returned home at ten o’clock—
10 Rose late and read the prayers of the day after which received visits from several Ladies and Gentlemen—Nothing new—evening at home alone—
11 Mrs. Tomkins returned my visit and several other Ladies called; Mrs. T—is a fine looking Woman very mild in her manners—In the evening, Mr. & Mrs. Smith Mr. Forbes drank and Dr. Hunt drank tea with us—The morning passed heavily I felt too anxious about Charles of whose indisposition George had written to me to be myself
12 Visits almost without interruption from eleven to three o clock: then drest to receive a company of twenty at dinner consisting of the Vice President his Lady (and two daughters who however did not come) The Russian Minister. The Prussian do and secretary the Portuguese, the Dutch and his Secretary Com Chauncey Mr Johnson of Senate Mrs. Chotard, Col Lewis and his niece Mrs. Cabbell his Lady sick of a Pleurisy and could not come and Mr. Wilson of Senate neither answered his note or came A fashion confined to this place but which occurs continually and is even practiced towards the President—This proved one of those unlucky dinners which I anticipated on the last occasion as it was a company so mixed it was impossible to produce a topic which would interest the general attention—The Vice President you are acquainted with and probably have observed that he is not a man of much or very brilliant conversation His Lady is one of those mild meek women who seem to have been made only to look at—Mr Thompson the Secretary of Navy has a countenance in which strong intellect is depicted and whose brow indicates close application and deep study—his appointment has given general satisfaction—his talents are said to be of the first order and his private character irreproachable—Mr. A—was seated next Mrs Tomkins who is so impenetrably cold all his efforts were vain to draw her into conversation and not being at any time a very shining character among the Ladies or being accustomed to address to them the brilliant nothings which usually attract and fascinate their attention he was so completely disconcerted I could scarce command my visible faculties so as to behave with propriety during dinner—Mrs. Cruger who called this morning informed me that the Speaker is losing his popularity so fast there is little chance of being re-elected to that situation in the next Congress.—Mr A—laughingly said in the morning that he should not be surprized if the Russian Minister placed himself between me and the Vice President and attempted to lead me to Table I said if he did I would certainly reject it not having an idea that he could be so impertinent. The thing however occurred he offered to take my hand and I very coolly bowed and said excuse me Sir and laid my hand in that of the Vice President without turning to see what effect my rudeness had produced—I have lived too long at Petersburg not to have learnt how to set down Russian effrontery though it is always disagreeable to me be wilfully rude  on any occasion—Mr A—was quite surprized at my cool intrepidity as he has generally found me timid on such occasions—
13 Dined at Mr Middleton’s the company small—Had a good deal of pleasant conversation with Mr Dagget but all very desultory—He told me some ridiculous annecdotes of General Humphries some not much to his credit—Mr Forsythe and his Lady were there—He is going Minister to Spain—It is astonishing to see how anxiously these appointments are coveted by people of every description whether with or without qualifications to fill them otherwise than very negatively and it is never until after they have accepted that they appear to have an idea of a possible deficiency and then come all the difficulties of expense Climate &ca &ca He is a pleasing man but I do not think his talents of the highest order by any means—She is a fine looking Woman well calculated to contrast by the gravity of her deportment the sprightliness and levity of the spanish Ladies—As Georgia is inclined to be rather turbulent just now good consequences may result from this appointment—The P. suffers no one to interfere on the subject of appointments and they are decided by him alone—The young Ladies played and sang and we returned home—
14 Remained at home part of the day and received 10 or 12 visits—The evening at home alone Mary Buchanan  to the Assembly with Mrs Weightman having made an engagement with her in the morning—She is a beautiful Girl and excessively admired paid 20 visits in the course of the day—Susan Buchanan disappointed from coming in consequence of illness of James Ringold—
18 I pray you to remember me kindly to Louisa Smith and George and to believe me with the greatest duty & affection your daughter


L. C. Adams.




